UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7575



MARCUS A. JOSEPH,

                                               Plaintiff - Appellant,

         versus

R. C. PETERSON; NANCY BLOOM; BILL AUSTIN,
individually and in their official and
professional capacities,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-95-2457-2-17AJ)

Submitted:   January 11, 1996              Decided:   January 24, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus A. Joseph, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Joseph v. Peter-
son, No. CA-95-2457-2-17AJ (D.S.C. Sept. 13, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2